t c memo united_states tax_court laurence l and patricia jacobs petitioners v commissioner of internal revenue respondent james w and janice a geis petitioners v commissioner of internal revenue respondent docket nos filed date laurence l jacobs patricia jacobs james w geis and janice a geis pro sese jordan s musen and michael a skeen for respondent memorandum opinion wells judge respondent determined that petitioners are these cases hereinafter referred to as case were consolidated for trial briefing and opinion - - not entitled to an abatement of interest pursuant to sec_6404 relating to their taxable years petitioners meet the net_worth limitations of sec_7430 c a the only issue for decision is whether respondent's refusal to abate interest for the period of time between date and date was an abuse_of_discretion background some of the facts have been stipulated for trial pursuant to rule the parties' stipulations are incorporated into this memorandum opinion by reference and accordingly are found as facts in the instant case when petitioner laurence jacobs filed his petition he resided in newport beach california when petitioner patricia jacobs filed her petition she resided in huntington beach california when petitioners james and janice geis filed their petition they resided in mission viejo california petitioners are limited partners in tummies ltd partnership tlp tlp is a limited_partnership subject_to the provision sec_2 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure tummies ltd partnership tlp was formed by brothers john and william knoke in date for the purpose of developing a group of characters a playboard and an interactive record known as the interactor all of which are collectively known as the tummies the partnership's promoters hoped that the cartoon characters would be licensed for use in children's continued - - of sections in date respondent selected tlp's partnership return for examination the principal issue during the examination was the deductibility of research_and_development r d costs of dollar_figure for date through date on date respondent mailed notices of beginning administrative proceedings to the individual limited partners of tlp this was the first time that respondent notified the limited partners in writing that the partnership return for was under examination the first revenue_agent to work on the examination of tlp's return was jean dosil agent dosil began gathering research materials and analyzing the r d issue later agent dosil was reassigned to respondent's appeals_office and by date the partnership examination was reassigned to revenue_agent fred mcbrien throughout his examination agent mcbrien dealt with two representatives of tlp its tax_matters_partner john knoke and its attorney william reising by date tlp and respondent executed a form signed by the tax_matters_partner and mr reising which extended the period of limitation sec_3 continued cartoon programs and sold as a three-dimensional toy and game with a record that could feed off the popularity and recognition of the cartoon program ‘ john knoke is the general_partner of tlp and has chief decision-making responsibility and control_over its operation q4e- for tlp's year indefinitely the extension of the period of limitations could have been terminated if either tlp's tax_matters_partner or its attorney had submitted a form 872-n but none was ever submitted the form was not terminated until notices of final_partnership_administrative_adjustment fpaa were issued to the tax_matters_partner and to the limited partners during the examination agent mcbrien experienced difficulties obtaining from the tax_matters_partner various legal and business documents relating to the r d expenses agent mcbrien also had to make a number of efforts to locate and compile the limited partners' schedules k-1 partner's share of income credits deductions etc the schedules k-1 were needed to determine the percentage of each limited partner's allocable loss agent mcbrien made at least two trips to the tax matters partner's house in san clemente california to secure the forms it was important to obtain the schedules k-1 from the tax_matters_partner instead of the fresno service_center fsc in order to expedite the examination obtaining the forms from fresno could take up to three times longer than obtaining copies from the tax_matters_partner by the close of the examination agent mcbrien had a form 872-n been submitted respondent would have been required to issue a notice of final_partnership_administrative_adjustment within days of receiving the form 872-n - had all the schedules k-1 for tax_year but was never able to procure all of the schedules k-1 for during the period date through date there was never a time when no work was being done on the tlp file agent mcbrien never received any complaints from any of the limited partners or tlp'ss representatives regarding the speed of the examination at the conclusion of his examination agent mcbrien determined that all r d losses for tax years and should be disallowed but that no penalties should be determined with an attached cover letter dated date agent mcbrien sent mr reising a tentative position paper proposing to disallow the r d expenses claimed for agent mcbrien then contacted the tax_matters_partner and mr reising about setting a time for a closing conference the date of the closing conference is unknown by august or date agent mcbrien finished his examination of tlp complete agreement was not reached and the case was ultimately sent to appeals to resolve the remaining disputed issues obtaining the schedules k-1 was necessary because the tlp audit involved a series of transactions straddling the and taxable years it was not prudent to conduct a separate audit for each of those taxable years because the series of transactions was part of the larger issue of whether the r d expenses were deductible date through date sometime after his last meeting with tlp's representatives during date but before date agent mcbrien forwarded the tlp file to respondent's quality review branch to be reviewed for compliance with internal procedures the exact date or even the approximate date that quality review received the tlp file is unknown because tlp is governed by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 quality review had to perform special compliance checks michael lester was assigned to the quality review branch during as a tefra coordinator agent lester was responsible for reviewing tefra cases to make sure that the administrative steps had been followed properly he was also responsible for preparing the appropriate 60-day or 150-day letter agent lester did not remember the tlp case nor did he recall when his unit received the case agent lester remembered keeping current with his caseload and did not recall a backlog of cases in quality review when he was there during date quality review returned the tlp case to agent mcbrien's examination group because the case file did not have any of the schedules k-1 needed for processing quality review also asked agent mcbrien to look into other substantive issues and to reexamine whether it was appropriate to impose - penalties agent mcbrien testified that the examination group forwarded the schedules k-1 to quality review and that his group no longer had possession of the forms after the case was sent to quality review during date the examination group finished its work and returned the file to quality review the record is silent as to what happened with the tlp case from date through date date through date on date the fsc issued the limited partners a 60-day letter for the tax_year proposing to disallow the r d losses based upon agent mcbrien's findings by letter dated date tlp's tax_matters_partner requested an appeal of the 60-day letter on date the case was assigned to appeals officer beth thurston to resolve the disputed issues she checked the case into her inventory verified that the period of limitations had not expired and that there were sufficient documents in the file and reviewed the issues to see if they were sufficiently developed to be considered by appeals tlp's first representative during the appeals process was mr reising appeals officer thurston and mr reising discussed the issues of the case during a telephone conference on date during date appeals officer thurston mailed an appointment letter to mr reising mr reising was involved with an unrelated ongoing trial and consequently was not able to meet with appeals officer thurston until date appeals officer thurston asked mr reising to submit a position paper at the january meeting mr reising did not submit a position paper at the january meeting and was prepared to discuss only his belief that the period of limitations on assessment for tax years and had expired appeals officer thurston replied by showing mr reising the form 870-o with his signature because mr reising was not prepared to discuss the substantive r d issue appeals officer thurston asked him to submit the position paper by date on date mr reising called appeals officer thurston to inform her that he would have the position paper completed that week on date during a telephone call mr reising told appeals officer thurston that he was still working on the position paper during date appeals officer thurston finally received mr reising's position paper dated date shortly after receiving the position paper appeals officer thurston was sent to training for approximately weeks the tlp case was not reassigned to another appeals officer while she was in training appeals officer thurston was not able because of the training sessions to respond to mr reising's position paper - until date when she wrote a letter to mr reising addressing his arguments after trading several telephone messages on date and again on date appeals officer thurston and mr reising spoke by telephone by that time discussions had switched from the substance of the r d issue to how individual limited partners would be affected by the r d loss disallowance specifically mr reising was concerned about the treatment of limited partners who sold their partnership interests and reported gains after and after the date telephone discussions appeals officer thurston and janet spaulding an appeals tefra coordinator worked on formulating a settlement offer for tlp appeals officer thurston attempted to accommodate mr reising's request that separate settlements be undertaken for the individual limited partners who sold their interests however she and appeals coordinator spaulding later determined that separate settlements for those partners would be impractical from date through date appeals officer thurston was still working with appeals coordinator spaulding to see if they could address the concerns of limited partners who wanted a separately computed settlement they discussed the matter with their supervisors but did not prepare any specific forms or documents on date appeals -- - officer thurston left a message for mr reising mr reising failed to return her call and on date appeals officer thurston sent a fax to mr reising's office the fax stated in pertinent part that due to more pressing priorities i have let this matter sit on the back burner however now that we have essentially agreed upon a settlement i am sure you are as interested in concluding the matter as i am later that day mr reising called appeals officer thurston to let her know that he was no longer representing tlp and that william knoke was now tlp's representative appeals officer thurston called mr knoke requesting that he forward his power_of_attorney by letter dated date mr knoke forwarded the power_of_attorney and a settlement proposal by letter dated date appeals officer thurston responded to mr knoke's proposal setting forth additional terms and asking for clarification on a few points on date mr knoke sent appeals officer thurston a letter which stated i am in receipt of your letter of date i have spoken with the general_partner regarding your letter we will agree to all of the terms that you outlined in your letter please proceed with finalizing this case after receiving mr knoke's date letter appeals officer thurston began preparing the paperwork necessary to move the settlement forward from date until sometime in date appeals officer thurston aided by appeals coordinator spaulding worked on an appeals case memorandum and a tefra settlement offer package the package included completing form 870-p ad form_5402 appeals settlement memorandum form 4605-a and form 886-z c completing the settlement package was time consuming the amount of time it took to complete the settlement package was compounded by problems with the networked computer system and difficulties obtaining computer disks from the examination group that were necessary to complete the settlement package appeals officer thurston had to also organize appeals personnel to perform computations for each of the to limited partners on date appeals officer thurston spoke with mr knoke concerning how the settlement would work for those limited partners who sold their partnership interests between may and date appeals officer thurston completed the tefra settlement package on date appeals officer thurston submitted the case to her manager janet cole for approval on date the appeals_office forwarded a settlement package to the fsc the transmittal letter instructed the fsc to issue letters and agreement forms to the tlp partners on date the fsc mailed settlement letters to the limited partners after issuance of the settlement letters the internal_revenue_service irs waited for responses from the - - individual limited partners if an individual limited_partner chose to accept the settlement the settlement letter would go to the ogden service_center osc which in turn would send the letter to salt lake city for an associate chief to sign upon approval the letter would then be returned to the osc for processing and a copy would be sent to the appeals_office during date appeals officer thurston worked on preparing fpaa's for those limited partners who chose not to accept the settlement offer on date appeals officer thurston wrote an attachment to the fpaa package providing instruction to the osc on how to process the settlement offers on date appeals officer thurston and appeals_office manager cole signed and dated a form_5402 appeals transmittal_memorandum and supporting statement documenting the office of appeals' settlement offer and acknowledging that the offer had been made to the individual partners of tlp the form_5402 recommended issuance of an fpaa for each limited_partner who had not accepted the settlement by returning a signed form p ad on date respondent's appeals_office record section mailed the fpaa package to the osc ’ during date all of the fresno service_center work related to tefra partnerships including tlp was transferred to the ogden service_center - - on date respondent mailed an fpaa to petitioners james and janice geis a form 870-p ad was mailed to petitioners laurence and patricia jacobs on date but they did not sign the settlement letter until date the osc received the jacobses' settlement letter on date as of the date of the geises' letter finally determining that interest would not be abated the geises' total interest liability was dollar_figure and their assessed interest was dollar_figure for tax_year the geises have not made any payments of interest as of the date of the jacobses' letter finally determining that interest would not be abated the jacobses' total interest liability was dollar_figure for tax_year the jacobses made the following payments of interest which relate to the tlp issue dollar_figure on or around date dollar_figure on or around date and dollar_figure on or around date discussion pursuant to sec_6404 as it applies to the instant case the commissioner may abate part or all of an congress amended sec_6404 during to permit abatement of interest for any unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1452 that amendment however applies only to tax years beginning after date and therefore does continued - assessment of interest on any deficiency or payment of tax described in sec_6212 if either such deficiency was attributable to an error or delay by a service official in performing a ministerial_act or any error or delay in such payment is attributable to a service official's being erroneous or dilatory in performing a ministerial_act see sec_6404 a taxpayer can obtain relief only if no significant aspect of the error or delay can be attributed to the taxpayer involved see id sec_6404 is not intended to be routinely used to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite c b vol s rept pincite c b vol the tax_court has jurisdiction to review for abuse_of_discretion the commissioner's failure to abate interest and may order an abatement see sec_6404 i the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary continued not apply to the instant case see tbor sec_301 110_stat_1457 -- - proced admin regs fed reg date a decision concerning the proper application of federal tax law is not a ministerial_act see id we proceed to consider whether respondent's refusal to abate interest in the instant case was an abuse_of_discretion our analysis is segmented into the relevant time periods date through date date the date respondent mailed notices of beginning administrative proceedings to the individual limited partners of tlp is the point at which respondent first contacted petitioners in writing with respect to the deficiencies consequently date begins the period that may be taken into account pursuant to sec_6404 in deciding whether interest may be abated at trial agent mcbrien explained that between date and date agents dosil and mcbrien spent most of their time considering whether to allow the r d expense and whether to determine penalties he also testified that work on the tlp file proceeded at a steady pace as the final regulations under sec_6404 were issued on date the final regulations generally apply to interest accruing on deficiencies or payments of tax described in sec_6212 for tax years beginning after date see sec_301_6404-2 proced admin regs accordingly the final regulations are inapplicable to the instant case and sec_301_6404-2t temporary proceed admin regs fed reg date effective for taxable years beginning after date but before date does apply see sec_301_6404-2t c temporary proced admin regs supra -- - they spent time researching and interpreting the proper application of the law to the tlp case decisions concerning the proper application of federal tax law are not ministerial acts see sec_301_6404-2t b temporary proced admin regs supra because the actions of agents dosil and mcbrien in researching and interpreting the proper application of the law are not ministerial acts respondent's refusal to abate interest that accrued while they were taking those actions was not an abuse_of_discretion furthermore we note the failure of the tax_matters_partner and tlp's attorney timely to comply with respondent's requests for tlp business and legal documents and the limited partners' schedules k-1 petitioners argue that because respondent possessed all of the necessary schedules k-1 the noncompliant acts of the tax_matters_partner should not be the focus of the inguiry the reason agent mcbrien asked for the k-1s however was to expedite the examination process the failure to obtain all of the schedules k-1 for tlp and the time it took to obtain the other business and legal documents extended the time necessary to complete the audit and contributed significantly to any delay that occurred while the case was in examination accordingly for the period date through date we hold that it was not an abuse_of_discretion for respondent to refuse to abate interest date through date the evidentiary record for the period date through date is scant sometime after agent mcbrien's last meeting with tlp representatives during date but before date agent mcbrien forwarded the tlp case to respondent's quality review branch the exact date or even the approximate date that he forwarded the case to quality review is unknown because agent mcbrien concluded his last meeting with tlp's tax_matters_partner and its attorney during date it is reasonable to infer that the tlp case was not forwarded to quality review any earlier than date when agent lester was asked at trial about the handling of the tlp case while it was in quality review agent lester was not able to recall the case at all the first evidence in the record indicating that the tlp case was being considered by quality review was when quality review returned the case during date to agent mcbrien's examination group because of deficiencies in the case file and because quality review wanted him to reexamine his recommendation not to determine penalties agent mcbrien's examination group eventually resubmitted the tlp case to quality review during date nothing further about that period is contained in the record -- - of particular relevance to the instant case is sec_301_6404-2t b example temporary proced admin regs supra which provides the following a taxpayer invested in a tax_shelter and reported a loss from the tax_shelter on the taxpayer's income_tax return internal_revenue_service personnel conducted an extensive examination of the tax_shelter and the processing of the taxpayer's case was delayed during such examination because the period of limitations on assessment was about to expire the taxpayer executed a consent to extend the period of limitations the time required to process the taxpayer's case was not a result of a delay in performing a ministerial_act consequently interest attributable to this period cannot be abated example was neither incorporated into the final regulations nor cited by respondent in the instant case although it appears to be applicable to the instant case ’ tlp's tax_matters_partner and its attorney executed a form 872-o extending the period of limitations indefinitely although the form was never revoked or terminated for the duration of the examination_review and appeal of the tlp case we do not interpret example so broadly as to conclude that the parties' extension of the period of limitations means that respondent could not commit an error or delay in performing a ministerial_act during that period we conclude that even where an extension of the period of limitations is granted there may be instances where an error or delay by an officer_or_employee of the irs in performing a ministerial_act may present a see supra note circumstance where the commissioner's determination not to abate interest is an abuse_of_discretion when reviewing the commissioner's determination pursuant to sec_6404 our inguiry is a factual one and we proceed on a case-by-case basis see boyd v commissioner tcmemo_2000_ we employ an abuse_of_discretion standard in reviewing the commissioner's determination not to abate interest and we give the commissioner's determination due deference see 112_tc_19 the commissioner however does not have complete latitude the court will direct the commissioner to abate interest if the commissioner's exercise of discretion was arbitrary capricious or without sound basis in fact or law indeed the court held that the commissioner's discretion was abused in kincaid v commissioner tcmemo_1999_419 and douponce v commissioner tcmemo_1999_398 the final_determination letters in the instant case merely conclude we did not find any errors or delays that merit abatement of interest in our review of available records and other information for the period from to other than such cursory language there is nothing in either the final_determination letters or the testimony and other evidence that respondent offered at trial describing what respondent inquired into for the period date through date the results of that inquiry and the basis for - - respondent's determination not to abate interest there may simply be no record of what happened after the case was sent to quality review and no witness who can explain what happened on the other hand it is possible that respondent performed an inguiry yielding useful information but failed to offer that information to petitioners or to the court in any event except for the period date through date the period of time the tlp case was back with agent mcbrien's examination group we can only speculate as respondent does as to what happened with the tlp file during the period from date through date because sec_6404 provides for this court to review for abuse_of_discretion the commissioner's determination as to whether interest will be abated the court must decide how to proceed where the basis for the commissioner's determination has not been clearly explained either in the final_determination letters or at trial in 463_us_29 the supreme court stated that an agency must cogently explain why it has exercised its discretion in a given manner similarly in 802_f2d_843 6th cir citing 529_f2d_679 lst cir the court_of_appeals for the sixth circuit --- - stated that the agency's decision must be sufficiently clear so that a court is not required to speculate as to its basis see also 82_tc_989 quoting 360_f2d_715 2d cir a gency action would be an abuse_of_discretion 'if it were made without a rational explanation ' we are satisfied from the evidence adduced at trial that during the period date through date i1 e while the case was back with agent mcbrien's examination group respondent's actions were not ministerial however as to the period date through date excepting the period date through date respondent has failed to explain the rationale for respondent's determination not to abate interest the commissioner is in the best position to know what actions were taken by irs officers and employees during the period for which petitioners' abatement request was made and during any subsequent inquiry based upon that request if we were to uphold the commissioner's determination not to abate interest where the commissioner has not clearly explained the basis for the exercise of that discretion we would be condoning a review framework that would encourage the commissioner to provide as little information as possible about the handling of cases during the period of the abatement request and about the - inguiry in response to the request we do not believe that congress had that kind of review process in mind when it enacted sec_6404 and provided this court jurisdiction in sec_6404 1i to review for abuse_of_discretion the commissioner's determination not to abate interest accordingly because respondent has failed to explain clearly the basis for respondent's refusal to abate interest for the period date through date and the period date through date we hold that it was an abuse_of_discretion for respondent to refuse to abate interest for that period for the period date through date we uphold respondent's final_determination not to abate interest date through date from date through the mid-date there were no ministerial acts performed by respondent on date appeals officer thurston began her work resolving the disputed issues much of her early work with the tlp case depended upon the cooperation of tlp's representatives in scheduling meetings and phone conferences as well as providing her with a paper outlining tlp's position on the substantive issues most of the delay that occurred during that period of time was due to delay caused by mr reising his tardiness in completing tlp's position paper was the cause of significant delay accordingly - we uphold respondent's final_determination not to abate interest from date through mid-date by the time appeals officer thurston received tlp's position paper she was set to go to training for approximately weeks---from approximately mid-may through early date the case was not reassigned to another agent while appeals officer thurston was in training and no work was completed on the tlp case pursuant to sec_301_6404-2t b example temporary proced admin regs fed reg date however the decision not to reassign the case while appeals officer thurston was in training was not a ministerial_act accordingly from mid-may through early date the period of time appeals officer thurston was in training we uphold respondent's final_determination not to abate interest when appeals officer thurston returned from training she finished her response to mr reising's position paper by that time the focus of the appeal switched to how the individual partners would be treated discussions regarding the treatment of the individual limited partners continued until date eventually ending with the understanding that there would not be individual settlements for each of the limited partners because there were no delays caused by any ministerial acts of respondent's officers or employees from early july through - date we uphold respondent's final_determination not to abate interest for such period it is apparent from appeals officer thurston's date facsimile to mr reising stating she had put the tlp case on the back burner that she was working on non-tlp matters from date through date appeals officer thurston was able to work on more pressing matters because the tax_matters_partner and tlp's attorney executed a form extending the period of limitations indefinitely though not precisely on point sec_301_6404-2t b example temporary proced admin regs fed reg date implies that appeals officer thurston's decision to order her work affairs based on caseload priorities is not a ministerial_act consequently we uphold respondent's final_determination not to abate interest from date through date from date forward we are satisfied that respondent was working steadily on the tlp case to bring the matter to a close between april and date appeals officer thurston spent her time clarifying the settlement with tlp's new representative william knoke after date appeals officer thurston prepared the paperwork and performed other tasks necessary to bring the settlement to a close after the settlement letters containing forms 870-p ad were sent to - - the limited partners on date it was necessary to wait several months to see how many partners would accept the offer before respondent could send fpaa's to the limited partners who rejected the settlement at that point after the settlement letters were mailed the speed at which the matter was to be closed was up to the partners the geises never signed a form 870-p ad and respondent did not receive the jacobses' form p ad until date from may until date when respondent sent the fpaa's to petitioners appeals officer thurston prepared the documents to be included in the fpaa package on the basis of the foregoing we conclude that there were no errors or delays in the performance of ministerial acts by respondent's officers or employees during that period accordingly we uphold respondent's final_determination not to abate interest from date through date to reflect the foregoing decisions will be entered abating interest for the period of time stated herein
